Citation Nr: 1013940	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-18 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lower back condition, to include a ruptured disc, lumbar disc 
disease, and radiculopathy, and, if so, whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1970 to April 
1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim.  In 
February 2009, a hearing was held before the undersigned 
Veterans Law Judge.  

The issue of entitlement to service connection for a lower 
back condition, to include a ruptured disc, lumbar disc 
disease, and radiculopathy, on the merits is addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for lower back pain was denied by a November 1970 RO 
decision.  He did not appeal. 

2.  The evidence received since November 1970 is not 
duplicative or cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the 
service connection claim for a lower back condition.


CONCLUSIONS OF LAW

1.  The November 1970 RO decision that denied entitlement to 
service connection for lower back pain is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since November 1970 is new and 
material; the claim of entitlement to service connection for 
a lower back condition is reopened.  38 U.S.C.A. §  5108 
(West 2002); 38 C.F.R. § 3.156. 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim for 
entitlement to service connection for a lower back condition 
and remands it for further development.  Thus, a discussion 
of VA's duties to notify and assist is not necessary.  

A previously denied claim may be reopened by the submission 
of new and material evidence, that is, evidence that has not 
been previously submitted to agency decision makers, and 
evidence that, either by itself or considered in conjunction 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  New and material evidence cannot be 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  For purposes of determining 
whether VA has received new and material evidence sufficient 
to reopen a previously denied claim, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

In May 1970, the Veteran initially claimed service connection 
for lower back pain that began around the end of February or 
beginning of March of that year after he was injured while 
jumping out of a fox hole.  In a June 1970 rating decision, 
the RO denied entitlement to service connection for lower 
back pain on the grounds that it was not shown by the 
evidence of record.  In October 1970, the Veteran submitted a 
private medical record.  In November 1970, the RO again 
denied the claim.  The Veteran did not appeal, and the June 
and November 1970 RO decisions became final.  See 38 U.S.C.A. 
§ 7105.  

The Veteran sought to reopen his claim in October 2006.  He 
submitted a form DD Form 689, Individual Sick Slip, dated 
March 3, 1970, showing that he was seen for a back injury and 
ordered to stop training during service.  As this evidence 
has not previously been submitted to agency decision makers 
and relates to unestablished fact necessary to substantiate 
the claim, the claim for a lower back condition is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The Board has considered 38 C.F.R. § 3.156(c), which requires 
reconsideration of a claim when VA receives or associates new 
relevant service records with the claims file.  However, this 
provision does not apply when VA could not have obtained the 
records when it decided the case because they did not exist, 
or because the claimant failed to provide sufficient 
information for VA to identify and obtain the records from 
the respective service department, the Joint Services Records 
Research Center, or from any other official source.  38 
C.F.R. § 3.156(c)(2).  In this case, the Veteran testified at 
his February 2009 hearing that he took possession of the DD 
Form 689 in 1970 and was informed of its importance at that 
time.  However, he did not inform VA of the existence of the 
form or his possession of it when he filed his initial claim 
for benefits in 1970.  Therefore, 38 C.F.R. § 3.156(c) does 
not apply in this case as VA could not have obtained the form 
when it originally decided his claim in 1970.  See 38 C.F.R. 
§ 3.156(c)(2). 

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a lower back condition, 
to include a ruptured disc, lumbar disc disease, and 
radiculopathy, is reopened. 


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran contends that he currently suffers from lower 
back pain that began during basic training.  It was 
ultimately determined that he had ruptured a disc, which was 
surgically removed.  Subsequently, he has developed lumbar 
disc disease and radiculopathy. 

The Veteran's entrance exam report is negative for back 
problems.  A sick slip dated from early March 1970 indicates 
that the Veteran was seen for a back condition and was 
ordered to stop training to prevent further injury.  He was 
subsequently released from duty.  Following service, he 
sought treatment in April 1970.  He told the treating 
physician that he first hurt his back in 1970 while jumping 
into a fox hole.  The physician noted that "this is what 
caused all his trouble, as near as I can tell."  The Veteran 
was admitted to the hospital, where an x-ray and myelogram 
revealed a ruptured disc on the left side, which was removed.  

In May 1986, a CT scan was performed showing the previous 
diskectomy at lumbar 4 and 5 and an equivocal destructive 
lesion in the anterior aspect of the sacrum on the left side.  
The Veteran was seen again in October 1988, at which time 
examination revealed scoliosis to the right, muscle spasms, 
and either a ruptured disc or scarring from the prior surgery 
at lumbar 4 and 5.  The Veteran reported a history of lower 
back problems beginning in 1970.  The diagnosis provided was 
recurrent herniated nucleus pulposus.  In 1996, the Veteran 
returned for further treatment and was ultimately diagnosed 
with lumbar disc disease with chronic pain.  In May 2005, he 
also began treatment for a nerve condition, alternatively 
referred to as neuropathy or radiculopathy.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to assist requires VA to 
provide an examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(1); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With respect to the third factor, the types of evidence that 
indicate that a current disorder may be associated with 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation, or other 
association with military service.  Id. at 83. 

As there is evidence of a current disability, evidence of an 
in-service injury consisting of the Veteran's own statements 
and the individual sick slip from service, and continuity of 
symptomatology, the Veteran should be scheduled for a VA 
examination.  

The Veteran indicated during his February 2009 hearing that 
he underwent physical examinations at three places of 
employment.  Two were completed in the early 1970s and the 
other was completed in 1980.  These records should be 
obtained on remand. 

In an October 2006 statement, the Veteran also indicated that 
he was currently seeking treatment from two physicians - John 
Cummings, M.D. and M.A. Blanton, M.D.  He did not provide 
releases for these records as requested by the RO in November 
2006.  However, because the case must be remanded for other 
reasons, additional efforts to obtain the records should be 
undertaken.  

The Veteran's DD-214 indicates that he was discharged from 
service due to a physical condition.  On remand, his complete 
service personnel records should be obtained as they may 
contain reports relating to the Veteran's condition at the 
time of discharge.  Finally, the Veteran indicated that he 
attended basic training in Fort Jackson, South Carolina, from 
January 1970 to April 1970 and received treatment for his 
back at the orthopedics division at the Army hospital at Fort 
Jackson in March 1970.  The RO/AMC should attempt to obtain 
these records.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the three 
employment-related physical examinations 
the Veteran referred to during his 
February 2009 hearing.

2.  Make arrangements to obtain a complete 
copy of the Veteran's private treatment 
records from Dr. John Cummings and Dr. 
M.A. Blanton, both located in Union City, 
Tennessee. 

3.  Make arrangements to obtain the 
Veteran's complete service personnel 
records, to include any records related to 
the Veteran's discharge from service due 
to his physical condition. 

4.  Make arrangements to obtain the 
Veteran's complete service treatment 
records, to include all clinical records, 
x-rays reports, and records from the Army 
hospital at Fort Jackson, South Carolina. 

5.  Thereafter, schedule the Veteran for an 
appropriate VA examination.  The claims 
file, including a copy of this remand, must 
be made available to the examiner, and the 
examination report should reflect that a 
review of the claims folder was completed.  
Any indicated diagnostic tests and studies 
should be accomplished.  

The examiner should provide a diagnosis for 
all back disorders found to be present, 
i.e., lumbar disc disease, radiculopathy, 
etc. 

The examiner must provide an opinion as to 
whether it is at least as likely as not 
(50% probability or greater) that any 
current back disorder had its clinical 
onset during the Veteran's military service 
from January 1970 to April 1970 or is 
related to any in-service disease, event, 
or injury.

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached, citing 
the objective medical findings leading to 
the conclusions.

6.  Then, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report. If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.

7.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on appeal is 
not granted, provide the Veteran and his 
representative a supplemental statement of 
the case and provide an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


